It is within the IAS court’s discretion to determine whether or not a party who claims not to have been properly served has shown a reasonable excuse for the default (see, Orimex Trading v Berman, 168 AD2d 263). Here, the record supports the IAS court’s conclusion that the appealing defendants did not show a reasonable excuse for their default, and indeed that the default was deliberate. Accordingly, the motion to *562vacate the default was properly denied. Concur — Murphy, P. J., Sullivan, Ellerin, Ross and Kassal, JJ.